Title: James Madison to William Allen, 19 May 1829
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                May 19. 1829—
                            
                        
                        
                            
                        Your letter communicating the sale of my flour was duly recd. but could not be sooner acknowledged. However
                            short of our hopes I am sure that you have acted for the best; and it is quite propable that it has ended for the best. I
                            thank you sir for your obliging managment of the business throughout and will now request that you will let me see the
                            balance at my disposal—Oblige me by a further notice of my acct. with the Bank in the Turnpike debt. I write in bed & with
                            that excuse for what needs excuse
                         Friendly respects
                        
                        
                            
                                J. M
                            
                        
                    I understand there are a few Bls. of flour say abt. 2 loads still to go down.